MILLER, Judge.
This case was tried and appealed as a consolidated case with Brown v. Travelers *116Insurance Company, 255 So.2d 111, handed down this date. The facts are there presented.
Mr. Sam Deal, Jr. sought damages for injuries sustained by his son the driver of the overtaking Ford sedan. The trial court found that plaintiff’s son was negligent for exceeding the maximum safe speed for prevailing conditions and for failing to keep a proper lookout. Mr. Deal assigns as error these findings of negligence.
For the reasons stated in the companion case cited above, we affirm. Costs of this appeal are assessed to plaintiff appellant.
Affirmed.